Citation Nr: 0018517	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-13 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1972.

In February 1983, the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO), denied service 
connection for posttraumatic stress disorder (PTSD).  
Although notified of the decision and of his appellate 
rights, the veteran did not appeal that decision and it 
became final.  Subsequently, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
in rating decisions dated at various times and the veteran 
did not appeal those decisions.  

In September 1997, the veteran requested that his claim for 
service connection for PTSD be reopened.  The RO determined 
that no new and material evidence had been submitted in a 
March 1998 rating decision.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.  


FINDINGS OF FACT

1.  In a February 1995 decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a neurosis.

2.  Evidence added to the record since February 1995 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  

3.  The veteran served in Vietnam and there is credible 
supporting evidence that he was exposed to enemy rocket and 
mortar fire and enemy infiltration of the ammunition storage 
area where he worked.

4.  A competent medical diagnosis of PTSD has been rendered. 



CONCLUSIONS OF LAW

1.  Evidence received subsequent to the February 1995 RO 
decision is new and material, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Because the present appeal for service connection for PTSD 
does not arise from an original claim, but rather comes from 
an attempt to reopen a previously denied claim, the Board 
must bear in mind the important distinctions between those 
two types of claims.  When the RO denies a claim and such 
decision has become final, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156(a), 3.160, 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The last, that is the most recent, final disallowance of the 
veteran's claim is a February 1995 RO rating decision.  The 
relevant evidence of record at the time of that decision 
included the veteran's service medical records (SMRs) and 
other service documents, VA clinical reports, and claims and 
assertions made by the veteran himself.  These items are 
briefly discussed below.

The veteran's SMRs are negative for any mental condition.  VA 
clinical records note that PTSD was given as a diagnosis at 
various times.  His claimed stressor of record at that time 
was being present at a small arms storage facility during an 
enemy attack that killed six, two from his company.  The 
veteran's personnel records indicate that he had served in 
Vietnam as a 55B30 Magazine Keeper with the 184th Ordinance 
Battalion.  He was in Vietnam from January 21, 1968 to 
September 6, 1969.  Unit reports received at the RO note that 
as a result of heroic acts by members of the 184th Ordinance 
Battalion, the small arms storage area was saved from total 
destruction by enemy rocket attack on January 31, 1968.  
Other enemy attacks that caused U.S. casualties during early 
1969 were verified.

The additional evidence submitted since the February 1995 RO 
decision consists of the veteran's application to reopen the 
claim, more recent VA clinical reports, and additional 
information and testimony supplied by the veteran.  In 
reviewing this evidence, the Board finds that some of it is 
new and material.  Most noteworthy is the additional details 
provided by the veteran concerning his claimed stressors.  
The salient details note that the veteran fired his M-16 at 
the enemy during attacks.  These are contained in a December 
1998 hand-written letter and a December 1999 hearing 
transcript (p. 15).  That evidence was not of record at the 
time of the previous denial and it bears directly and 
substantially upon the specific matter under consideration; 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material; the claim for service connection for PTSD is 
reopened.

II.  Well Groundedness

In Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. 
West, 12 Vet. App. 203 (1999), the Court held that if new and 
material evidence to reopen the claim is received, the next 
step in the adjudication process is determining whether a 
well-grounded claim has been presented.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability (PTSD); (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the Board 
notes that the elements for establishing well groundedness of 
a PTSD claim are satisfied in this case.  There is a medical 
diagnosis of PTSD and credible evidence of stressors.  
Therefore, the Board finds that the veteran has presented 
evidence of a well-grounded claim for service connection for 
PTSD.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent, the appeal is granted.


REMAND

Submission of evidence of a well-grounded claim triggers VA's 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  The RO 
has already developed the case to some extent and has 
obtained an official record of the veteran's unit during the 
time he spent in Vietnam.  During his recent hearing, the 
veteran testified that a July 1998 hospital report from VA 
Medical Center Salem would reflect a diagnosis of PTSD.  This 
report is not of record.  Moreover, the diagnoses of PTSD 
contained in the record do not disclose which stressors were 
found to be responsible.  Service connection cannot be 
granted for PTSD absent medical evidence of a link between 
the in-service stressor and the current diagnosis.

An attempt should be made to obtain the July 1998 hospital 
report from the VA Medical Center in Salem (VAMC SALEM) and 
any other relevant treatment records not associated with the 
claims folder.  Following this, the veteran should be 
afforded an appropriate VA examination to determine whether 
any PTSD found is related to the in-service stressors that 
the veteran has reported.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for mental health 
treatment not already associated with the 
file.  The Board specifically requests 
that the July 1998 hospital report from 
VAMC Salem referred to above be obtained.  
If such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA PTSD 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in connection 
with this examination.  The examiner 
should review the claims file, examine 
the veteran and provide a diagnosis.  If 
PTSD is found, the examiner should opine 
as to whether it is linked to the 
documented stressors (exposure to enemy 
rocket and mortar fire and enemy 
infiltration while stationed in an 
ammunition storage area).  All 
examination findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

